Haynes, J.
In this ease Bellman sued the Brewing Company for costs and expenses in the care of and attention to his infant son, who, as he alleges, received injuries through the negligence of the Brewing Company.
The alleged negligence consisted in the Brewing Company placing in the street and at the side of the brewery building a tank sixteen feet in ,length, three feet ten inches high, and some four feet wide, into which it was accustomed to convey by a spout the hot “ mash” from its brewing tubs, from whence it was taken, when cool, by a party to whom the company had sold the same, who, in turn, sold and delivered the same to his customers.
Plaintiff's son, six years of age, went with a boy ten years of age, who went to receive “ mash.” The “ mash” not being cool when they arrived, the boys got upon the edge of the box to seethe “ mash ” run into the box. While sitting there, by some means unexplained, the boys slipped into the hot “mash,” and the plaintiff's son was badly scalded. There was no covering to the box, nor was any one'appointed to watch or care for it. The lad was then six years of age, and was absent from home without knowledge of his parents, and without any apparent negligence on their part. Verdict and judgment was for plaintiff, Bellman.
The plaintiff in error contended in argument that there was no actionable negligence on its part, and no cause of action shown against it. Held, under authority of Harriman’s case, 45 Ohio St., and like cases, that the Brewing Company was properly held liable.

Judgment affirmed.